           Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1643V
                                          UNPUBLISHED


    FRANCESCA OHANIAN,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: April 21, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Hepatitis A (Hep A)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

       On October 24, 2018, Francesca Ohanian filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of influenza (“flu”) and hepatitis A (“HepA”) vaccines
administered on October 22, 2016. Petition at 1; Stipulation, filed on April 21, 2021, at ¶¶
1-2, 4. Petitioner further alleges that the vaccines were administered within the United
States; that she suffered the residual effects of her alleged injury for more than six
months; and that there has been no prior award or settlement of a civil action for damages
on her behalf as a result of her condition. Petition at 1-3; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a SIRVA Table injury; denies that the flu
and/or HepA vaccine(s) caused her alleged shoulder injury or any other injury or
condition; denies that her alleged shoulder injury persisted for at least six months; and


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 2 of 7



denies that her current condition is a sequelae of a vaccine-related injury.” Stipulation at
¶ 6.

       Nevertheless, on April 21, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $15,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
             Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 3 of 7



                 IN THE UNITED ST ATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************************
FRANCESCA OHANIAN,                              *
                                                *
                         Petitioner,            *              No. 18-1643V
                                                *              Chief Special Master Corcoran
V.                                              *
                                                *
SECRET ARY OF HEAL TH AND                       *
HUMAN SERVICES,                                 *
                                                *
                         Respondent.            *
*************************************

                                           STIPULATION

       The parties hereby stipulate to the following matters:

        1.       Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program''). The

petition, filed on October 24, 2018, seeks compensation for a Vaccine Table injury of shoulder

injury related to vaccine administration ("SIRVA") following the receipt of influenza ("flu'') and

hepatitis A ("HepA'') vaccines. 42 C.F.R. § 100.3 (a).

       2.        Petitioner received flu and HepA immunizations on October 22, 2016.

       3.        These vaccines were administered within the United States.

       4.        Petitioner alleges that she sustained a left-sided SIRVA injury within the time

period set forth in the Table. She fu11her alleges that she has experienced residual effects of her

alleged injury for more than six months.

       5.        Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.
             Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 4 of 7



        6.       Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

flu and/or HepA vaccine(s) caused her alleged shoulder injury or any other injury or condition;

denies that her alleged shoulder injury persisted for at least six months; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7.       Maintaining their above-stated positions, the pm1ies nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.        As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

       A lump sum of $15,000.00 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       9.        As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)( 1), and an application, the parties will submit to fm1her proceedings

before the special master to award reasonable attorneys' fees and costs inctmed in proceeding

upon this petition.

        10.      Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or




                                                  2
          Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 5 of 7



State health benefits programs (other than Title XIX of the Social Security Act (42 U.S .C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds .

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees , and litigation costs, and past unreimbursable expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S .C. § 300aa-l 5(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever in-evocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U .S.C. § 300aa-l0 et seq., on account ot: or in any way growing out ot: any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from tlu and/or HepA vaccinations administered on October 22,

2016, as alleged by petitioner in a petition for vaccine compensation filed on or about October

24, 2018, in the United States Court of Federal Claims as petition No. 18-1643V.




                                                      3
          Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 6 of 7



        14.    If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.    If the special master fails to issue a decision in complete conformity with the

tenns of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and fu11her, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the

flu and/or HepA vaccine(s) caused her alleged shoulder injury or any other injury or condition;

that her alleged shoulder injury persisted for at least six months; or that her ctment condition is a

sequelae of a vaccine-related injury.

        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I


                                                  4
                    Case 1:18-vv-01643-UNJ Document 42 Filed 05/24/21 Page 7 of 7




   Rcspcdfull) :-ubmitkd.

  PETITIONER:

         .,._•_,,. ,,,.. - i         /          .,.
         C"_.)'"               "- - - ·   - c         -

     /C?              ,


  ATTORNEY OF Rl::CORI) FOR                                         ,\llTHORIZED REPRE~EXI ATl\ 'E
  PETITJO'.':ER:                                                    OF THE ATTOR'.\E\' GE~ERAL:


  _C4k
  AMY SFN[RTI I
                                                          ---       ~~Y-9~
                                                                    I !LAT! ILR L. PEARLMAN
  i\1uller Brai'.il. LLP                                            ,\cti11g Deputy Di1ector
  715 T\V11111ing Ruad, Suite 20X                                   Torts Branch
  Drc:-,hcr, P,.\ 19025                                             C1\'il Divi:,,ion
  (215)XX5-1()55                                                    u.S. Deparlrnclll l)r Ju')tin·
  A nrv(a,my\·acc111el,rn yer.com                                   P.O. Box 14h
                                                                    Bcnjarni11 Fr,111kli11 Station
                                                                    \V,1sh111gton. DC 200,44-0146

  AFlHORIZED REPRESE.VL\TIVE                                        c\TTORi\EY OF RECORD FOR
  OF THE SECRETARY OF HEALTH                                        RESPONDENT:
  \ND IIUVIA~ SERVICES:
                                                                    1:x.-~O.. A---:4-l-ko..v ~
CA~i~~1\ ~~1 DI/S0 tf~
  r.\ctin g DircL"tm
                                                                1
                                                                    OFBR:; ~~l~y~
                                                                    Senior Trial /\tt()rncv
  D1\'i:-io11 nr Injury l'umpcn:,ation                              ·1ort:,, Branch
     Pl\)g ram:,                                                    C1\'il Division
  l kalthcarc Systems l3urcau                                       U.'.::i. Department of Ju:,t1cc
  I l,::dth Resources and S1:Tvice:s                                P.O. Ro, 1411
    Adm ini.:;t ratilm                                              v,:a~h111f!to11, DC 20044-01 ·-l<i
  U.S. Dqx1rtn1cn1 of I kalth                                       (202) <116-41:-{I
    and I lunwn S1..:r,·1cc~                                        Debra Begley(a, usdoj.gov
  5600 Fisher:-- Lane, (W\J 1461-3
  Rocb·illc, MD 20857
